DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/568,222 and is in response to Applicant Arguments/Remarks filed 12/17/2021  
Claims 1-20 are previously pending, of those claims, claims 1-3, 8, 15-18, and 20 have been amended, claims 5-7, 14, and 19 have been canceled, and new claims 21-25 have been added.  Claims 1-4, 8-13, 15-18, and 20-25 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, and 24-25 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by HWANG (US 2015/0147622 A1).
HWANG teaches a cell module assembly that includes a plurality of cartridges 30b-1 and 30b-2 connected in a forward and rearward directions, with central channels 160b-1 and 160b-2 of respective cartridges 30b-1 and 20b-2 may communicate with 
With respect to claim 8.  HWANG teaches connecting adjacent modules and connecting the adjacent cooling channels in a form fitting manner (paragraphs 0046-0047 and 0057-0058).  
With respect to claim 9.  HWANG teaches a first module half, such as 105a-1 and a second module half 105a-2 (Figure 4).  These elements are connected with bent portions 130, these bent portions may connect to the cooling fins, to connect them together (paragraph 0047).  
As noted, HWANG teaches connecting adjacent connection members of the heat plates in order to form the central channel 160 (paragraph 0047).  The first and second cooling fins may be sealed in a direction perpendicular to the air flow in order to prevent 
With respect to claim 10.  HWANG teaches the cell module assembly 1 includes a top cover 11, a lower cover 13, a front cover 15, a rear cover 17, and side covers 19 (paragraph 0028).  The cell module assembly 1 then may be fixed to an interior space of a vehicle in which the assembly is installed (paragraph 0073).  
HWANG does not explicitly teach where in the vehicle the module assembly is installed.  However, the limitation of “the two-part battery housing is secured to at least one of a vehicle body and a vehicle transverse strut of the hybrid electric vehicle”.  However, the vehicle body or electric vehicle is not part of the claim, and therefore is an external element.  Therefore, this limitation is taken to be a statement of intended use and is not being given patentable weight.  
With respect to claims 24-25.  HWANG teaches the fluid directing modules that include inner cooling fins 113 (paragraph 0063).  As seen in Figure 4 these fins 113 are located inside the internal space of the duct 160.  There are then additional fins 113 formed on the outside of the duct, on the edge as seen in Figures 3-4.  The fins 113 are then taken to be analogous to the claimed reinforcing ribs, and are located in both the duct 160, and outside of this duct in the cooling channel 170.  These fins 113 are longitudinally extend transversely to the duct.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 2015/0147622 A1) in view of LEE (US 2016/0134000 A1).
Claims 2-3 are dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of HWANG.  HWANG teaches as seen in Figure 4 the heat plate includes cooling fins that extend in a flow direction of air flowing through cooling channels (paragraph 0042).  The cartridge 30 then includes cooling channels 160 and 170 (paragraph 0023).  Cooling channel 160 is taken to be the central fluid directing element.  However, HWANG does not explicitly teach the cooling channels 160 and 170 are fluidly connected.  
LEE teaches unit cells 110 mounted in a cartridge 120 to constitute a unit module (paragraph 0087).  Unit modules 100 are then stacked to form a sub module 200 (paragraph 0092).  Gaps 170 are formed at the interfaces between the stacked unit modules constituting the sub module 200, the gaps 170 may function as a coolant flow 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the coolant channels between the battery submodules of HWANG as taught by LEE in order to cool the battery cells, as both HWANG and LEE teaches cooling methods for a plurality of battery modules and that include a central coolant channel, and then LEE further teaches coolant flowing through the batter modules to help with the cooling.  Therefore, this would be a combination of known prior art elements in order to achieve predictable results.  
Further with respect to claim 3.  LEE teaches as seen in Figure 17 the air inlets through the ports 901 and 902, passes through the case and into the modules, then through the central air channel.  
Claim 23 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of HWANG.  The rejection of claims 2-3 in view of HWANG and LEE is repeated here.  LEE teaches in Figure 17 there are lateral side fluid directing elements and a central fluid directing element.  The central fluid directing element exclusively includes at least the return duct, and the individual fluid directing elements exclusively includes the forward flow ducts.  

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 2015/0147622 A1) as applied to claim 1, and further in view of FUJII (US 2010/0297486 A1).
Claims 4 and 22 are dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of HWANG.  HWANG teaches a central channel 160 as noted above, but does not explicitly teach a flow cross section which varies.  
FUJII teaches a battery system including supply and exhaust ducts, ad temperature equalizing plates provided with a mass flow regulating openings (abstract).  The temperature equalizing plates are disposed in the supply ducts (paragraph 0010).  These function to equalize the temperature of the battery cells (paragraph 0010).  The temperature equalizing plate can be smaller on the upstream end than the downstream end to reduce battery cell temperature difference (paragraph 0020).  
At the time the invention as filed one having ordinary skill in the art would have been motivated to vary the size of the central channel 160 for battery modules of HWANG as taught by FUJII, as this is a application of a known prior art technique in order to achieve predictable results, as FUJII teaches that by varying the mass flow in the supply ducts in order to equalize the temperature.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 2015/0147622 A1) in view of BOURKE (US 2007/0087266 A1).
Claim 11 is dependent upon claim 10 which is rejected above under 35 U.S.C. 102 in view of HWANG.  HWANG teaches the module assembly is installed on a vehicle (paragraph 0073).  However, HWANG does not explicitly teach the claimed at least one securing element to which the housing is attached to the vehicle body or strut.  
BOURKE teaches a modular battery system including a plurality of modules connected in series (abstract).  The system housing includes coolant inlet and outlet (abstract).  The module is arranged in a housing 102 (paragraph 0044).  The base of the housing then includes a support rail and flange (paragraph 0044).  The system cover 130 is secured to the housing via bolts or other securing mechanism (paragraph 0040).  The cover creates a seal within the system housing to prevent the transfer of gases or moisture (paragraph 0048).  Mounting feet are then provide a means to secure the system to a bus or other vehicle (paragraph 0048).  
At the time the invention one having ordinary skill in the art would have been motivated to combine the mounting feet of BOURKE for the module assembly of .  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 2015/0147622 A1) in view of VON BORCK (US 2013/0266838 A1).
Claim 12 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a1) in view of HWANG.  HWANG teaches the central channels 160b-1 and 160b-2 communicate with each other (paragraph 0058).  However, HWANG does not explicitly teach these central channels are connected in a form fitting manner via a tongue and groove connection.
VON BORCK teaches a cooling module that includes an inlet and outlet region (abstract).  There is a cooling passage that includes a groove and a tongue (paragraph 0068).  
At the time the invention was filed one having ordinary skill in the art would have been motivated attach the central channels of adjacent cartridges of HWANG with the tongue and groove connection of VON BORCK, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
Claim 13 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a1) in view of HWANG.  HWANG teaches the central channels 160b-1 and 160b-2 communicate with each other (paragraph 0058).  However, HWANG does not explicitly teach an adhesive to connect the two fluid directing modules.
The teachings of VON BORK from above are repeated here.  VON BORK further teaches cooling plates, and connection of the cells via an adhesive film (paragraph 0028).
At the time the invention was field on having ordinary skill in the art would have been motivated to attach the cooling channels of HWANG with the adhesive as taught by VON BORK as this is a substitution of one known prior art element for another in order to achieve predictable results, as VON BORK teaches a known connection method for cooling structures.  

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 2015/0147622 A1) in view of FUJII (US 2010/0297486 A1).
The rejection of claim 1 above in view of HWANG is repeated here.  HWANG does not teach a configuration of a respective fluid directing module which varies based on a position of the fluid directing module relative to a feed of the central fluid directing element.  
FUJII teaches a battery system including supply and exhaust ducts, and temperature equalizing plates provided with a mass flow regulating openings (abstract).  The temperature equalizing plates are disposed in the supply ducts (paragraph 0010).  These function to equalize the temperature of the battery cells (paragraph 0010).  The temperature equalizing plate can be smaller on the upstream end than the downstream end to reduce battery cell temperature difference (paragraph 0020).  
At the time the invention as filed one having ordinary skill in the art would have been motivated to vary the size of the central channel 160 for battery modules of 
With respect to claim 20.  HWANG teaches a first module half, such as 105a-1 and a second module half 105a-2 (Figure 4).  These elements are connected with bent portions 130, these bent portions may connect to the cooling fins, to connect them together (paragraph 0047).  
As noted, HWANG teaches connecting adjacent connection members of the heat plates in order to form the central channel 160 (paragraph 0047).  The first and second cooling fins may be sealed in a direction perpendicular to the air flow in order to prevent air flowing through the central channel 160 from leaking (paragraph 0046).  This is taken to be the claimed fluid tight manner.  

Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 2015/0147622 A1) in view of KOHLBERGER (US 9,112,208 B2).
The rejection of claim 1 in view of HWANG from above is repeated here.  HWANG does not explicitly teach the fluid directing modules includes at least one line opening via which an electrical line is directable into the one of the plurality of partial housing.  
KOHLBERGER teaches a module system that includes a module support and cooling fluid connections, electric contacts, and coupling elements that are adapted to each other (abstract).  The module support for the plurality of energy storage modules includes a module cooling fluid connections, and module coupling elements (column 3 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the electrical line in the guide channel of the cooling channel as taught by KOHLBERGER for the battery assembly of HWANG as this is a combination of known prior art elements in order to achieve predictable results.  In the present case both HWANG and KOHLBERGER teaches a central cooling passage for battery pack (see HWANG Figure 6, and Figure 3 of KOHLBERGER).  KOHLBERGER then teaches that an electrical line and contact for the plurality of modules may be configured to be arranged within these central coolant channels (KOHLBERGER column 3 lines 48-52).  
Claim 21 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of HWANG.  HWANG does not explicitly teach the fluid directing modules includes at least one line opening via which an electrical line is directable into the one of the plurality of partial housing.  
KOHLBERGER teaches a module system that includes a module support and cooling fluid connections, electric contacts, and coupling elements that are adapted to each other (abstract).  The module support for the plurality of energy storage modules includes a module cooling fluid connections, and module coupling elements (column 3 lines 9-15).  The support housing includes a cooling channel for carrying a cooling fluid, and a channel for carrying an electrical line (column 3 lines 20-30).  The cooling channel and the channel for carrying an electrical line can be arranged adjacent to one another in the support housing, so that a common or separate guide channel can be provided (column 3 lines 48-52).  The module support is arranged in a support housing 106, and includes a cooling channel 202 for carrying a cooling medium and a channel 204 for carrying electrical components (column 6 lines 8-14).  The cooling channel 202 and the channel 204 for carrying the electrical components run in a longitudinal direction, and are separated from one another by a housing crosspiece (column 6 lines 15-18).  Electrical contact penetrates the side wall of the support housing (column 6 lines 26-28).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the electrical line in the guide channel of the cooling channel as taught by KOHLBERGER for the battery assembly of HWANG as this is a combination of known prior art elements in order to achieve predictable results.  In the present case both HWANG and KOHLBERGER teaches a central cooling passage for battery pack (see HWANG Figure 6, and Figure 3 of KOHLBERGER).  KOHLBERGER then teaches that an electrical line and contact for the plurality of modules may be configured to be arranged within these central coolant channels (KOHLBERGER column 3 lines 48-52).  

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 2015/0147622 A1) in view of KOHLBERGER (US 9,112,208 B2) as applied to claim 15 above, and further in view of LEE (US 2016/0134000 A1).
Claims 16-17 are dependent upon claim 15 which is rejected above under 35 U.S.C. 103 in view of HWANG and KOHLBERGER.  HWANG teaches the central channels 160b-1 and 160b-2 of respective cartridges 30b-1 and 30b-2 which may communicate with each other (paragraph 0058).  The central channels are connected to at least the heat transfer plates (paragraph 0024).  HWANG teaches as seen in Figure 4 the heat plate includes cooling fins that extend in a flow direction of air flowing through cooling channels (paragraph 0042).  The cartridge 30 then includes cooling channels 160 and 170 (paragraph 0023).  Cooling channel 160 is taken to be the central fluid directing element.  However, HWANG does not explicitly teach the cooling channels 160 and 170 are fluidly connected via at least one through opening disposed in the wall of the partial housing. 
LEE teaches unit cells 110 mounted in a cartridge 120 to constitute a unit module (paragraph 0087).  Unit modules 100 are then stacked to form a sub module 200 (paragraph 0092).  Gaps 170 are formed at the interfaces between the stacked unit modules constituting the sub module 200, the gaps 170 may function as a coolant flow channel along which a coolant may flow (paragraph 0098).  There is a side cover plate 300 which is provided with inlet ports 311a and 311b through which coolant is introduced into the sub module (paragraph 0100).  A bracket 500 may be mounted to the sub modules such that two sub modules are coupled to each other (paragraph 0105).  The bracket 500 includes a coolant output port 530 formed in the middle of the 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the coolant channels between the battery submodules of HWANG as taught by LEE in order to cool the battery cells, as both HWANG and LEE teaches cooling methods for a plurality of battery modules and that include a central coolant channel, and then LEE further teaches coolant flowing through the batter modules to help with the cooling.  Therefore, this would be a combination of known prior art elements in order to achieve predictable results.  

Response to Arguments
Applicant’s arguments, see page 9 of Applicant Arguments/Remarks, filed 12/17/2021, with respect to the Double Patenting rejection of claims 1-20 in view of copending application 16/680,441 have been fully considered and are persuasive.  The Double Patenting Rejection of claims 1-20 has been withdrawn. 
Applicant argues that copending application ‘441doe snot claim a modular central fluid directing element disposed between two battery rows.  This argument is persuasive, and the double patenting rejection has been withdrawn. 

Applicant’s arguments, see pages 9-11 of Applicant Arguments/Remarks, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1-3, 5-9, and 14-15 under 35 U.S.C. 102(a1) in view of MARCHIO have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HWANG (US 2015/0147622 A1).
On page 10 of Applicant Arguments/Remarks Applicant argues that claim 1 has been amended to recite that at least two battery rows each defined by a plurality of battery modules arranged in a row and each of the at least two battery rows arranged in respective partial housing of the at least two partial housing and the at least one central fluid directing element secured between adjacent partial housing of the at least two partial housings.  Applicant specifically argues that MARCHIO does not teach the two rows, a closed partial housing, or where the one central fluid directing element secured between adjacent partial housings.  This argument is persuasive.  However, new grounds of rejection are made in view of HWANG.

    PNG
    media_image1.png
    548
    660
    media_image1.png
    Greyscale

HWANG as noted above teaches the at least two battery rows each defined by a plurality of battery modules arranged in a row, with the central fluid directing element, 160 structured in a modular manner with elements 160b-1 and 160b-2 for example.  Each of the cartridges 30 then are taken to be the claimed closed partial housings.  

Applicant’s arguments, see page 11 of Applicant Arguments/Remarks, filed 12/17/2021, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. 102(a1) in view of MARCHIO have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of HWANG (US 2015/0147622 A1) in view of KOHLBERGER (US 9,112,208 B2).
Claim 15 has been amended to recite that at least one the plurality of fluid directing modules includes at least one line opening via which an electrical line is directable into at least one of the plurality of partial housings.  Applicant argues that MARCHIO does not teach this feature, and this argument is persuasive and new grounds of rejection are made in view of HWANG and KOHLBERGER.  The discussion of HWANG from above is repeated here.  Further KOHLBERGER teaches a central cooling channel that may carry an electrical line (column 3 lines 48-52).  

Applicant’s arguments, see pages 11-12 of Applicant Arguments/Remarks, filed 12/17/2021, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HWANG (US 2015/0147622 A1) in view of FUJII (US 2010/0297486 A1).
Claim 18 has been amended to recite “a configuration of a respective fluid directing module of the plurality of fluid directing modules varies based on a position of the respective fluid directing module relative to a feed of the at least one central fluid directing element”.    Applicant argues that MICHIO does not teach this element, and this argument is persuasive.  However, new grounds of rejection are made in view of HWANG and FUJII.  
The discussion of HWANG from above is repeated here.  FUJII then teaches temperature equalizing plates which are disposed in the supply ducts (paragraph 0010).  .  

Applicant’s arguments, see pages 12-13 of Applicant Arguments/Remarks, filed 12/17/2021, with respect to the rejection(s) of claim(s) 17 under 35 U.S.C. 102(a1) in view of MARCHIO have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HWANG (US 2015/0147622 A1) in view of KOHLBERGER (US 9,112,208 B2) and LEE (US 2016/0134000 A1). 
Applicant argues that claim 17 has been amended to recite “each battery module of the plurality of battery modules is arranged in an interior space of the respective partial housing such that the cooling fluid is flowable around and directly contacts the respective battery module.”  The teachings of HWANG and KOHLBERGER from above with respect to claim 15 is repeated here.  LEE then teaches as seen in Figure 17 the coolant flowing though the battery modules, including the interior spaces thereof, to join the central passage (see Figure 17).  The coolant inlet ports 311 allow for the coolant to enter, and directly cool the battery modules.  

Applicant’s arguments, see page 13 of Applicant Arguments/Remarks, filed 12/17/2021, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 102(a1) in  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HWANG (US 2015/0147622 A1) in view of FUJII (US 2010/0297486 A1).
Applicant argues that claim 20 has been amended to recite one of the adjacent partial housings include a first module half integrally formed therewith and the other of the adjacent partial housings include a second module half integrally formed therewith, which are coupled to one another to collective define a fluid directing module.  
The discussion of HWANG from above is repeated here.  As seen in Figures 4-5 the adjacent partial housings include a first module half and second module halves, coupled to each other through the channel 160.  The channel 160 then is formed so that it is sealed in order to prevent air from leaking (paragraph 0046).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722